       Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 1 of 6



                                                UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                 100 F St., N.E.
                                           Washington, DC 20549-5041



 DIVISION OF                                                                                           Daniel Maher
ENFORCEMENT                                                                              Direct dial: (202) 551-4737
                                                                                                  MaherD@sec.gov
                                               April 30, 2019
VIA ECF

The Honorable P. Kevin Castel
United States District Judge
The Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, 10007-1312

        Re:      SEC v. Abellan, et al., No. 18-cv-04309

Dear Judge Castel:

         In accordance with the Court’s April 9, 2019 Order (Dkt. No. 53), Plaintiff Securities and
Exchange Commission (“Commission”) and defendant James B. Panther (“Panther”) submit this
joint letter. For the reasons described below, defendants Francisco Abellen Villena (“Abellan”),
Faiyez Dean and Guillermo Ciupiak did not participate in the preparation of this letter.

        1. Plaintiff’s Description of the Facts and Claims

        The Complaint alleges that defendants violated the anti-fraud and securities registration
provisions of the federal securities laws by engaging in a fraudulent scheme to manipulate the
market for shares of a microcap company named Biozoom, Inc. The scheme generated
approximately $34 million in illicit proceeds from sales of Biozoom shares to retail investors and
others at artificially inflated prices in May and June of 2013. Defendant Abellan 1 orchestrated
the scheme and conducted the trading. Defendants Ciupiak, Panther and Dean each knowingly
and/or recklessly played essential roles in the scheme’s execution. Defendants’ deceptive
conduct created the false appearance that (1) Biozoom shares were legally available for sale to
the general public; and (2) the price and trading volume of Biozoom shares were determined by
the natural interplay of market supply and demand, rather than artificially generated through
manipulative trading. Defendants’ deceptive conduct also concealed Abellan and Ciupiak’s
controlling interests in the company that became Biozoom.




1
 Abellan is a recidivist. The SEC was previously granted judgment against Abellan in SEC v. Abellan, 674 F. Supp
2d 1213 (W.D. Wash. 2009), based on allegations that he operated a manipulative trading scheme.
      Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 2 of 6



               A. Background of Biozoom and its Predecessor EERT’s Shares
         Biozoom’s predecessor was a corporate shell named Entertaiment Art, Inc. (“EERT”). In
May 2009, an entity named Medford Financial, Inc. (“Medford”) purchased all outstanding
shares of EERT, including a control block of 1.2 million shares (“control block shares”) and
610,000 shares previously sold in private placement transactions to 34 investors and registered
for public resale (“private placement shares”). Medford’s purchase had the effect of converting
the private placement shares into control shares, making the previously-filed registration
statement no longer effective. Medford did not transfer the private placement shares into its
name. Moreover, EERT did not file a new registration for the private placement shares, nor did
it disclose Medford’s purchase of all EERT shares. Rather, EERT’s public filings falsely stated
that Medford acquired only the 1.2 million control block shares. The 600,000 private placement
shares thus remained in the names of the initial private placement investors.

       In October of 2012, an entity controlled by Abellan and Ciupiak purchased all of the
EERT shares from Medford. Dean acted as the middleman for this transaction. Although the
defendants knew they had purchased all EERT shares, EERT’s public filings falsely claimed that
they had purchased only the control shares.

         Dean and Panther, at the direction of Abellan and Ciupiak, then sought to accomplish
three tasks essential to the scheme: opening nominee accounts through which Abellan could
secretly conduct the trading; transferring the private placement shares to those accounts; and
facilitating the funding of nominee accounts while concealing the funds’ true source. Panther
also demanded and received special trading accommodations from certain brokers, including the
use of instant messaging to place orders and the routing of trades to certain pre-selected brokers.
At the same time, Abellan and Ciupiak worked to create sham documentation that would purport
to explain the transfer of stock and substantial funds into certain of the nominee accounts, while
concealing the accounts’ true owners.

       On February 28, 2013, EERT announced that it had purchased Opsolution, which was
then merged into an EERT subsidiary called Biozoom Technologies, becoming Biozoom, Inc.
All outstanding EERT shares were converted into Biozoom shares. As a result of an earlier
EERT stock split, there were now approximately 39 million BIZM control shares and 20 million
BIZM purported private placement shares. By May of 2013, defendants succeeded in depositing
more than three quarters of the 20 million control shares – stock that should have been restricted
– in nominee accounts.

               B. The Trading and the Promotional Campaign

         From May 16, 2013 to June 19, 2013, Abellan, with substantial assistance from Ciupiak
and Panther, liquidated over 14 million Biozoom shares through the nominee accounts. These
sales yielded approximately $34 million in illegal proceeds. As detailed in the complaint,
Abellan, Ciupiak and Panther and a small cohort of traders engaged in a systematic effort to
inflate the price of Biozoom stock. In addition to coordinated trading, Abellan, Ciupiak and
Panther also used wash trades and other manipulative trading devices. Abellan orchestrated the
purchases and sales from a terminal at the mansion in Barcelona he shared with Ciupiak and,
often, Panther. As trading progressed, Panther often called a key broker from a number for the
      Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 3 of 6



Barcelona mansion, while also monitoring the instant messages Abellan used to make certain
trades.

       The manipulative trading created the illusion of a legitimate, robust public market for
BIZM stock. As Biozoom’s price steadily climbed, Abellan, with assistance from Panther and
Ciupiak, began to liquidate BIZM stock in certain of the nominee accounts. While carefully
staggering these liquidations, Abellan, with assistance from Ciupiak and Panther, used other
nominee accounts and a corporate front to keep the price artificially inflated.

        The defendants also executed a robust campaign to promote BIZM. When the defendants
acquired Opsolution, Panther assumed control of public relations for the newly-merged BIZM.
Using funds provided by companies Abellan and Ciupiak controlled, Panther planned and
executed a campaign of corporate press releases to coincide with Abellan’s liquidation of BIZM
shares. BIZM began to issue press releases on May 21, 2013, while confidential data that
Panther acquired from Opsolution’s founders was used in an online publication called The Stock
Report. That publication first appeared online on May 16, 2013, followed shortly by another
hard copy mailer sent to millions of recipients. Abellan was directly involved in
communications with printers, often with the assistance of Panther. And, on at least one
occasion, Abellan used Dean to wire funds to pay for the mailer. The mailer, combined with
additional radio and major media print advertisements, caused a substantial spike in price and
trading volume.

       Abellan and Ciupiak transferred the illicit proceeds from the liquidation of the private
placement shares to offshore accounts. Shortly after the SEC halted trading on June 25, 2013,
Panther sought to fabricate an attorney-client privilege between his father’s law firm and
Opsolution’s founders. Specifically, Panther asked the founders to sign a letter back-dated to
March 15, 2013 purporting to hire Panther’s father’s law firm.

       2. Mr. Panther’s Description of the Facts and Claims

         Entertainment Art, Inc. employed Mr. Panther as a consultant pursuant to an Advisory
Services Agreement effective January 20, 2013. Under this agreement, Mr. Panther agreed to
assist the company by providing due diligence and other public company related services in
connection with the acquisition of OpSolution GmbH and its affiliates, which later became
Biozoom, Inc. Mr. Panther was not aware of any actions by others to engage in a fraudulent
scheme to manipulate the market for shares of Biozoom. Mr. Panther has denied the allegations
in the SEC complaint.

       3. The Parties Agree That the Action Will Be Tried to a Jury

       4. Status of the Action

        The Department of Justice (“DOJ”) intervened in this matter and requested a three-month
stay of discovery, which was granted. It is the Commission’s understanding that counsel for the
DOJ has filed, or will soon be filing, a status report under seal.

               a. The Parties
      Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 4 of 6



       •   The clerk has entered a clerk’s default against defendant Dean, who has not filed an
           answer. (Dkt. No. 32)

       •   Ciupiak has consented to judgment on liability and injunctive relief, with financial
           remedies to be determined upon motion of the SEC. (Dkt. No. 45).

       •   The SEC has not yet served Abellan.

       •   Panther has filed an answer and is currently the only defendant contesting this action.

              b. Discovery

        Discovery has been stayed until May 17, 2019. Prior to staying the case, Judge Sweet did
not set a specific discovery schedule. While the SEC and Panther have exchanged written
discovery requests, and the SEC has produced documents and is prepared to produce more, there
have been no depositions. Should this case proceed, the SEC anticipates that it will depose
Panther as well as a number of third-party witnesses. Mr. Panther will also need to depose
several third-party witnesses.

              c. Motions
       There are no pending motions at this time.

       5. Steps Necessary To Bring the Action to Trial

        To bring this case to trial, the SEC will have to serve Abellan and complete fact and
expert discovery with Abellan and Panther. The SEC may also file a dispositive motion and pre-
trial motions in limine. The outcome of the criminal investigation may also impact the timing
and substance of a trial.

       6. Status of Settlement Discussions
       The parties have not had meaningful settlement discussions. At this time, it appears that
the SEC and Panther have completely different views of the case. Nevertheless, the Commission
and Mr. Panther are willing to attempt to negotiate a settlement of this matter.


Respectfully submitted,

                                                    /s/
                                             Daniel J. Maher
                                             Duane K Thompson
                                             U.S. Securities and Exchange Commission
                                             100 F Street, NE
                                             Washington, DC 20549
                                             202-551-4737
                                             202-772-9244 (facsimile)
                                             MaherD@sec.gov
Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 5 of 6



                             Counsel for Plaintiff


                             ________/s/___________________________
                             Russell D. Duncan
                             Shulman Rogers P.A.
                             12505 Park Potomac Ave., 6th Floor
                             Potomac, MD 20854
                             301-945-9247
                             RDuncan@shulmanrogers.com
                             Counsel for Defendant James Panther, Jr.
      Case 1:18-cv-04309-PKC-KHP Document 57 Filed 04/30/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

I certify that on April 30, 2019, I caused the foregoing to be filed on ECF and to be sent by email
to the following:

Russell D. Duncan, Esq.
Shulman Rogers, P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, MD 20854
301-945-9247
rduncan@shulmanrogers.com
Counsel for Defendant James Panther

Michael R. McPhail, Esq.
Faegre Baker Daniels LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203
303-607-3692
Michael.Macphail@FaegreBD.com
Counsel for Defendant Guillermo Ciupiak


Michael Bachner
Bachner & Associates, PC
39 Broadway-Suite 1610
New York, NY 10006
212-344-7778
mb@bhlawfirm.com
Counsel for Defendant Faiyaz Dean


                                             /s/ Daniel J. Maher
                                             Co-Counsel for the SEC
